72 F.3d 134
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.United STATES of America, Appellee,v.Amber HILL, Jr., Appellant.
No. 95-23437 EM.
United States Court of Appeals, Eighth Circuit.
Submitted Nov. 14, 1995.Filed Dec. 21, 1995.

Before FAGG and BRIGHT, Circuit Judges, and DUPLANTIER,* District Judge.
PER CURIAM.


1
After the Government charged Amber Hill, Jr. with violating four conditions of his supervised release by driving a motor vehicle while intoxicated, failing to return on time to his community correction residence, failing to report for a urine screening, and failing to submit a timely monthly report to his probation officer, the district court found Hill committed the violations, revoked Hill's supervised release, and sentenced Hill to nine months imprisonment.  See 18 U.S.C. Sec. 3583(e)(3) (1994).  On appeal, Hill contends the evidence does not support the district court's finding that he was driving while intoxicated.  Although Hill was intoxicated, the Government concedes it failed to prove Hill was driving.  Nevertheless, the Government argues the district court "could properly base its decision on the [remaining] violations and decide that revocation was warranted."   We cannot tell from the record, however, whether the district court's disposition would be the same based on Hill's remaining violations.  At sentencing the district court stated, "Taken together, all of [Hill's violations] indicate that [Hill's] supervised release should be revoked."   Thus, we must vacate the district court's judgment and remand for further proceedings on the three proven violations.



*
 The HONORABLE ADRIAN G. DUPLANTIER, United States District Judge for the Eastern District of Louisiana, sitting by designation